Case 1:16-cr-00809-VM Document 532 Filed 08/60/20 Page 1 of 2

<q» =
| =‘
SICHENZIA
ROSS

FERENCE”
June 30, 2020

VIA ECF and Electronic Mail

Hon. Victor Marrero

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Randy Torres, et. al.
16 CR 809 (VM)

Dear Judge Marrero,

As the Court is aware, Mr. Schmidt and I represent Mr. Torres in the above referenced matter. Mr.
Torres and his trial co-defendants are set to be sentenced on September 25, 2020. On June 18, 2020
we received Mr. Torres’ Pre-Sentencing Report (“PSR”) from Probation. Earlier last week, we
mailed Mr. Torres, who is currently being housed in the Metropolitan Correctional Center
(“MCC”), a copy of his PSR for his review. On June 29, 2020, Mr. Torres and I had a legal call in
order to go over his PSR and prepare for our first objections, currently due on July 2, 2020. During
the June 29" legal call, Mr. Torres informed me that he had not yet received a copy of his PSR,
due to delays in receiving legal mail at MCC; therefore, the call was not as constructive as it needed
to be in order to properly prepare for our objections.

We now ask the Court for an extension of 2 weeks (14 days) for the defense to file its objections
to the first PSR disclosure and for Probation to file its final PSR for Mr. Torres. We do not seek
an extension of the sentencing date or for the parties sentencing submissions. The Government
does not object to this request.

If the Court has any questions, please do not hesitate to call my office or contact me via email.

 

Thank you.
SO ORDERED. TS

if

Ya a
ra

July 1, 2020 LAZO

DATE AHR 4TOR MARRERO, US.DJ

 

 

 

1185 Avenue of the Americas | 37" Floor | New York, NY | 10036
T (212) 930 9700 | F (212) 930 9725
Case 1:16-cr-00809-VM Document 532 Filed 08/60/20 Page 2 of 2

Respectfully submitted,

GAB

Attorney for Defendant Randy Torres
Andrew M. J. Bernstein, Esq.

Partner

SICHENZIA ROSS FERENCE LLP

 

Sam A. Schmidt, Esq.
THE LAW OFFICE OF SAM A.
SCHMIDT

1185 Avenue of the Americas | 37" Floor | New York, NY | 10036
T (212) 930 9700 | F (212) 930 9725 | WWW.SRF.LAW
